This is a proceeding for the disbarment of Arthur H. Hutchinson. The board of governors of the Washington state bar association, at a formal hearing upon a written report made by a trial committee, has approved specific findings of the collection of money by the attorney for his clients, in several cases wherein he failed and refused to account, *Page 113 
upon demands of his clients, and in which for long periods of time he evasively misrepresented the amounts received, or stated, in effect, that he had received nothing, and much of which amounts actually collected was still improperly withheld by him until after this disbarment proceeding was commenced. The board of governors has recommended that the accused be suspended from the practice of law in this state for one year.
[1] The findings are clearly sustained by the evidence, and, while a plea or argument in extenuation has been offered, we cannot think it reasonably mitigates the offenses. The recommendation of the board of governors, in our opinion, merits approval.
Therefore, the order is that the defendant be suspended from the practice of law in this state for a period of one year. Time will begin to run thirty days after the filing of this opinion and order.
ALL CONCUR. *Page 114